Case 14-03008        Doc 29      Filed 04/16/19    Entered 04/16/19 11:55:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-03008
         Nurddian R Abdellatif

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/31/2014.

         2) The plan was confirmed on 03/28/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/12/2019.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,491.00.

         10) Amount of unsecured claims discharged without payment: $54,486.54.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-03008      Doc 29       Filed 04/16/19    Entered 04/16/19 11:55:52                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $32,237.00
        Less amount refunded to debtor                          $257.00

 NET RECEIPTS:                                                                                  $31,980.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,522.40
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,522.40

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP               Unsecured         313.00        313.21           313.21        100.24        0.00
 BECKET & LEE LLP               Unsecured      4,177.00       4,177.59         4,177.59      1,337.02        0.00
 CERTIFIED SERVICES INC         Unsecured         898.00      1,074.76         1,074.76        343.97        0.00
 DISCOVER BANK                  Unsecured      5,955.00       5,955.58         5,955.58      1,906.06        0.00
 ECAST SETTLEMENT CORPORATION   Unsecured      3,105.00       2,461.74         2,461.74        787.87        0.00
 FIFTH THIRD BANK               Unsecured     13,319.00     10,558.48        10,558.48       3,379.20        0.00
 FIFTH THIRD BANK               Unsecured      7,048.00       5,587.42         5,587.42      1,788.23        0.00
 FIFTH THIRD BANK               Unsecured      2,340.00       1,855.19         1,855.19        593.75        0.00
 ILLINOIS STUDENT ASSIST COMM   Unsecured      4,433.00       5,600.77         5,600.77      1,792.50        0.00
 KEYBANK NATIONAL ASSOCIATION   Unsecured      4,492.00       4,491.52         4,491.52      1,437.49        0.00
 LVNV FUNDING                   Unsecured      1,958.00       2,104.56         2,104.56        673.56        0.00
 NAVIENT SOLUTIONS INC          Unsecured      8,133.00       8,168.69         8,168.69      2,614.35        0.00
 NAVIENT SOLUTIONS INC          Unsecured      2,263.00       2,272.45         2,272.45        727.29        0.00
 PARTNERS FEDERAL CU            Unsecured      4,347.00       5,188.85         5,188.85      1,660.67        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured     10,136.00       6,586.59         6,586.59      2,108.01        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         405.00        405.55           405.55        129.79        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         194.00        279.77           279.77          89.54       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured           0.00      1,366.13         1,366.13        437.22        0.00
 PYOD                           Unsecured      7,409.00       5,640.77         5,640.77      1,805.30        0.00
 QUANTUM3 GROUP                 Unsecured      2,036.00       2,126.24         2,126.24        680.49        0.00
 QUANTUM3 GROUP                 Secured        1,869.76       1,869.76         1,869.76      1,869.76     195.29
 BANK OF AMERICA                Unsecured      6,739.00            NA               NA            0.00       0.00
 CHASE/CC                       Unsecured      2,394.00            NA               NA            0.00       0.00
 CHASE/CC                       Unsecured      1,897.00            NA               NA            0.00       0.00
 MED BUSI BUR/ELMHURST EMERG    Unsecured         672.00           NA               NA            0.00       0.00
 MIDLAND FUNDING LLC            Unsecured         895.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-03008       Doc 29      Filed 04/16/19    Entered 04/16/19 11:55:52                  Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim        Claim         Principal        Int.
 Name                              Class    Scheduled        Asserted     Allowed          Paid           Paid
 NORTHWEST COLLECTORS/ASSOCIA Unsecured           133.00             NA             NA           0.00         0.00
 EDUCATION US DEPT OF EDUCATION Unsecured     19,260.00              NA             NA           0.00         0.00
 PARTNERS FED CR UN             Unsecured         841.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00                    $0.00
       Mortgage Arrearage                                      $0.00             $0.00                    $0.00
       Debt Secured by Vehicle                                 $0.00             $0.00                    $0.00
       All Other Secured                                   $1,869.76         $1,869.76                  $195.29
 TOTAL SECURED:                                            $1,869.76         $1,869.76                  $195.29

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                     $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $76,215.86          $24,392.55                     $0.00


 Disbursements:

        Expenses of Administration                             $5,522.40
        Disbursements to Creditors                            $26,457.60

 TOTAL DISBURSEMENTS :                                                                         $31,980.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-03008        Doc 29      Filed 04/16/19     Entered 04/16/19 11:55:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
